      Case 2:20-cr-00165-JJT Document 150 Filed 06/30/21 Page 1 of 4




     DOUGLAS A. PASSON, #017423
 1   Law Offices of Doug Passon, PC
     PO Box 4425
 2   Scottsdale, AZ 85261
     Telephone: 480.448.0086
 3   Attorney for Defendant
     doug@dougpassonlaw.com
 4
                     IN THE UNITED STATES DISTRICT COURT
 5
                                  DISTRICT OF ARIZONA
 6
 7   UNITED STATES                                       CR-20-00165-PHX-JJT
 8                Plaintiff,                     EX PARTE MOTION TO COMPEL
                                                  CADC TO GRANT ACCESS TO
 9         vs.                                    APPROPRIATE PRESCRIPTION
                                                  MEDICAL DEVICE (CONTACT
10   JOHN MICHAEL CARUSO,                                  LENSES)
11                Defendant
12
13
14               John Caruso, through undersigned counsel requests that this Court
15   enter an order requiring CADC, Corecivic to allow Mr. Caruso to access and use
16   his contact lenses. This motion is supported by, among other things, Mr. Caruso’s
17   right to Due Process to prepare his defense and be provided appropriate medical
18   care while in the custody of the United States Government. This motion is made
19
     for the following reasons:
20
        1) Mr. Caruso is charged with non-violent economic offenses for which he has
21
           consistently maintained his innocence. He has been detained for over a year
22
           and a half during a pandemic with limited access to counsel and other
23
           services due in large part to the pandemic.
24
        2) John Caruso requires contact lenses.          The lenses are not merely for
25
           convenience or cosmetics. Regular glasses do not correct his vision in the
26
27
           way that his prescription contact lenses do. Exhibit A, Letter to Warden with
                                             1
28
     Case 2:20-cr-00165-JJT Document 150 Filed 06/30/21 Page 2 of 4




 1       Attachments from Ophthalmologist. Moreover, glasses subject Mr. Caruso
 2       to excruciating migraine headaches, for which he regularly complains to
 3       CADC Medical. These issues are well-documented by Mr. Caruso’s treating
 4       ophthalmologist, who does not dispute the claim that Mr. Caruso is
 5       “completely incapacitated and hindered” with his current glasses. Exhibit A.
 6    3) While Mr. Caruso’s treating doctor’s assessment may be limited due to lack
 7       of access to his patient, the facility offers no contrary medical opinion or any
 8       other legitimate reason that would lend support to its denial of appropriate
 9
         medical care. CADC allows contact lenses when medically necessary – in
10
         other words, there is no blanket prohibition against contacts. It appears,
11
         however, that their failure to allow contact lenses, at least in this instance, is
12
         arbitrary and capricious, ignoring both medical and constitutional
13
         necessities.
14
      4) John Caruso’s case, like any white-collar case, is document heavy.
15
         Discovery in this case exceeds 5000 pages. John Caruso is a sophisticated
16
17
         investor, an avid reader, and deeply involved in the participation and

18       preparation of his own defense. All of these activities obviously create a

19       necessity for clear vision and clear thinking, free of constant and often
20       debilitating headaches.
21    5) Mr. Caruso, both on his own and through counsel, has repeatedly requested
22       action from CADC authorities and the U.S. Marshals, to no avail. Most
23       recently, undersigned counsel sent a letter directly to the Warden of CADC
24       (Brian Koehn) with the appropriate medical documentation. This letter was
25       sent on or about May 18, 2021. Exhibit A. Over a month has passed and
26       counsel has yet to receive any response from Warden.
27
                                              2
28
      Case 2:20-cr-00165-JJT Document 150 Filed 06/30/21 Page 3 of 4




 1      6) This Court recently acknowledged Mr. Caruso’s right to prepare a defense,
 2         in the context of a motion for temporary release to access electronic devices
 3         and internet to begin to make his investors whole and prepare his defense.
 4         Dkt. 147. Given that Mr. Caruso will now be spending several days in front
 5         of computer and phone devices preparing his defense, his need for proper
 6         vision and attention that only his prescription contacts can provide is even
 7         more crucial.
 8      7) The facility’s lack of action on this issue is not founded in any rational or
 9
           legitimate reason, it is causing him daily migraine headaches, and most
10
           importantly, it is yet one more unnecessary obstacle hindering his ability to
11
           fully assist counsel in the preparation of his defense.
12
     Thus, for the reasons stated above, counsel requests that this court enter an order
13
     allowing Mr. Caruso’s access to his contacts, and to allow counsel to deliver a
14
     sealed prescription pair of lenses to him at the earliest possible opportunity, which
15
     would likely be the upcoming first defense preparation meeting ordered by the
16
17
     court to occur on July 6, 2021, at the US Courthouse.

18                Respectfully submitted: June 30, 2021.

19                                    DOUGLAS A. PASSON
20                                    Law Offices of Doug Passon
21
                                      s/ Douglas A. Passon
22                                    DOUGLAS A. PASSON
23
                                      Attorney for John Caruso

24
25
26   Copy of the foregoing transmitted
27
                                               3
28
      Case 2:20-cr-00165-JJT Document 150 Filed 06/30/21 Page 4 of 4




 1   by ECF for filing June 30, 2021, to:
 2   CLERK’S OFFICE
 3   United States District Court
     Sandra Day O’Connor Courthouse
 4
     401 W. Washington
 5   Phoenix, Arizona 85003
 6
 7   Copy mailed to:
 8
     JOHN CARUSO
 9
     Defendant
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                            4
28
